Citation Nr: 1707941	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left leg disability, to include a neurological impairment, claimed as due to exposure to Agent Orange.

2. Entitlement to service connection for a left foot disability, to include a neurological impairment, claimed as due to exposure to Agent Orange.

3. Entitlement to service connection for a skin disability, to include chloracne, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1965 to September 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Jackson, Mississippi.

In September 2014, the Board remanded the issues for further development.  The requested development has been substantially complied with, and the issues are ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2. There is no current disability of the skin; any in-service skin manifestation during service resolved; pathology to account for the Veteran's skin complaint has not been identified.

3. A lower extremity neurologic disease was not identified during service or within one year of separation.

4. There is no current peripheral neuropathy of the left leg; a neurologic pathology to account for the Veteran's leg complaints has not been identified.

5. There is no current peripheral neuropathy of the left foot; any in-service injury to the left foot resolved; a neurologic pathology to account for the Veteran's foot complaints has not been identified.


CONCLUSIONS OF LAW

1. A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. A left leg disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. A left foot disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The Veteran was provided with adequate notice in a December 2009 letter, prior to the May 2010 rating decision on appeal. 

The duty to assist includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs are in the file.  He has not reported post-service medical treatment with VA.  Furthermore, he has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the issues on appeal.  He was afforded VA examinations in March 2015.  The Board finds that these examinations were adequate because the examiners reviewed the claim file, examined and interviewed the Veteran, performed evaluations, and provided opinions as to the Veteran's diagnoses with explanation.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.

II. Legal Criteria and Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service personnel records show he served in Vietnam from October 1966 to September 1967, and it is therefore presumed that he was exposed to Agent Orange.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), includes skin disorders, including chloracne or other acneform diseases consistent with chloracne and porphyria cutanea tarda, and early-onset peripheral neuropathy.  Id.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused a disability not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

A July 1966 service treatment record indicates the Veteran cut his feet while swimming.  He received sutures in both feet.  In February 1967 and April 1967, he received treatment for a heat rash in the scrotal area.  A September 1967 separation examination report indicates his feet, lower extremities, and skin were clinically evaluated as normal.  

In his October 2009 claim for service connection, the Veteran reported he had a skin rash, left foot disability, and left leg disability that began in March 1966.  He indicated he had these disabilities for years but had not sought help due to his mental problems. 

In his May 2010 notice of disagreement, the Veteran asserted his left leg and left foot disabilities were acute neuropathy due to his service in Vietnam.  He asserted his claimed skin disability was chloracne. 

A VA skin examination was conducted in March 2015.  At the time, the Veteran reported he had a skin rash on his trunk which started in the 1980s and that occurs two to three times a month and lasts for two to three hours before disappearing.  He attributed it to exposure to Agent Orange.  The examiner noted he had not reported it to a physician, and no diagnosis or treatment had ever been rendered.  The examiner, who reviewed the claims file, noted his service treatment records showed he had one episode of a heat rash in the scrotal area 1967.  Upon examination, no skin lesions were found.  The examiner provided an opinion that the Veteran did not have a chronic skin condition secondary to exposure to Agent Orange.  The examiner encouraged the Veteran to take pictures if a rash reappears and to send them to the RO.

A VA knee and lower leg examination was conducted in March 2015.  At the time, the Veteran reported burning along the left lateral thigh and leg to his foot.  He denied any back pain or injury.  The examiner noted the examination was unremarkable for any left knee or lower extremity sensory or motor abnormalities.  An X-ray showed bullet fragments in the tibia.  No left lower extremity disability was diagnosed.  

A VA foot examination was conducted in March 2015.  At the time, the Veteran reported painful calluses along the left 5th toe, under the metatarsophalangeal (MTP) joint and along the toe itself.  Upon examination, there was a bunionette positioning/deformity of the 5th toe with plantar callus under the MTP and a lateral callus at the tip of the toe.  Both were tender to palpation.  The examiner provided an opinion that the calluses were to the anatomic variant bunionette, which is not due to service.  

A. Skin Disability

The Veteran contends that he has a current skin disability due to service, to include as due to exposure to Agent Orange.

Upon review of the evidence above, the Board finds that the preponderance of the competent evidence is against a finding of service connection for a skin disability claimed as due to Agent Orange exposure. 

The Veteran's service treatment records reflect a complaint of a skin rash in February and April 1967.  Further episodes of a skin rash are not noted during active service.  Moreover, the September 1967 report of medical examination at separation disclosed that the skin was normal.  

Furthermore, there is no lay or medical evidence of a skin disability, to include the claimed chloracne.  The Veteran has not provided any evidence of treatment or diagnosis of a skin condition, and the March 2015 VA examiner opined that the Veteran did not have a current skin disorder.  

Considering the evidence above, the Board finds that there is no current disability relevant to the claim of service connection for a skin disability due to Agent Orange exposure.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  In this case, the most probative evidence of record indicates there are no residuals of the in-service skin complaints or exposure to Agent Orange.  Thus, service connection cannot be granted as there is no current disability, and no skin disability has been identified at any time during the appeal period.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223. 

The Board acknowledges that the Veteran contends that he has a skin disability and that it is related to service.  As noted, he is competent to report that which comes through his senses.  See Jandreau, 492 F.3d 1372.  Therefore, he is competent to state that he experiences intermittent rashes, as he did during the March 2015 VA examination.  In regards to the credibility of his assertions, the Board accepts that he experiences intermittent rashes.

However, although credible in his reporting, the Board finds the lay evidence is far less probative than the fully reasoned medical opinion provided by the March 2015 VA examiner that the Veteran does not have a chronic skin condition secondary to exposure to Agent Orange.  Thus, while the Veteran has described symptomatology associated with the skin, the more probative evidence establishes that while he has skin symptoms, they do not raise to the level of a disability and much less a disability related to his service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin disability, and there is no doubt to be otherwise resolved.  The appeal is denied.

B. Left Leg Disability

The Veteran contends that he has a current leg disability due to service, to include as due to exposure to Agent Orange.

Upon review of the evidence above, the Board finds that the preponderance of the competent evidence is against a finding of service connection for a left leg disability claimed as due to Agent Orange exposure. 

A review of the service treatment records shows that the records are completely devoid of any complaints or treatment for the left leg, including for peripheral neuropathy.  Moreover, the September 1967 report of medical examination at separation disclosed that the lower extremities were normal.  

Furthermore, there is no lay or medical evidence of the claimed left leg peripheral neuropathy.  The Veteran has not provided any evidence of treatment or diagnoses of peripheral neuropathy, and the March 2015 VA examiner opined that the Veteran did not have any left knee or lower extremity sensory or motor abnormalities.  The examiner provided this opinion after the Veteran claimed his left leg disability was peripheral neuropathy in the May 2010 notice of disagreement and reported experiencing a burning sensation during the examination.    

Considering the evidence above, the Board finds that there is no current peripheral neuropathy or other neurologic disease relevant to the claim of service connection for a left leg disability.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  In this case, the most probative evidence of record indicates there are no residuals of the in-service exposure to Agent Orange.  Thus, service connection cannot be granted as there is no current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223. 

The Board acknowledges that the Veteran contends that he has a left leg disability and that it is related to service.  As noted, he is competent to report that which comes through his senses.  See Jandreau, 492 F.3d 1372.  Therefore, he is competent to state that he experiences a burning sensation, as he did during the March 2015 VA examination.  In regards to the credibility of his assertions, the Board accepts that he experiences a burning sensation.  However, although credible in his reporting, the Board finds the lay evidence is far less probative than the fully reasoned medical opinion provided by the March 2015 VA examiner that the Veteran does not have left knee or lower extremity sensory or motor abnormalities.   Thus, while the Veteran has described symptomatology associated with the left leg, the more probative evidence establishes that his symptoms are not associated to a disability related to service.   

The Board acknowledges an X-ray showed there were bullet fragments in the tibia during the March 2015 VA examination.  However, there is no indication or assertion that such injury occurred in service.  As noted, the Veteran has not claimed his disabilities are the result of combat, and his STRs are silent for any specific leg complaints.  The finding is therefore not relevant to the claim on appeal.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left leg disability, and there is no doubt to be otherwise resolved.  The appeal is denied.

C. Left Foot Disability

The Veteran contends that he has a current foot disability due to service, to include as due to exposure to Agent Orange.

Upon review of the evidence above, the Board finds that the preponderance of the competent evidence is against a finding of service connection for a left foot disability claimed as due to Agent Orange exposure. 

The Veteran's service treatment records reflect that he cut his feet and was treated with sutures in July 1966.  Further foot-related complaints are not noted during active service.  Moreover, the September 1967 report of medical examination at separation disclosed that the feet were normal.  

Furthermore, there is no lay or medical evidence of the claimed left foot peripheral neuropathy or other neurologic disease.  The Veteran has not provided any evidence of treatment or diagnoses of peripheral neuropathy or other neurologic disease.  The March 2015 VA examiner diagnosed a bunionette and calluses, but not peripheral neuropathy of the foot.  The examiner opined the calluses were due to the bunionette, which was caused by the Veteran's anatomy and not service.  Thus, although the Veteran was found to have the bunionette and calluses, the VA examiner provided an adequate medical opinion supported by rationale that said disability is not related to the Veteran's in-service exposure to Agent Orange.  The examiner found no other disability of the feet.  This opinion stands uncontradicted by any other competent evidence of record and therefore, the Board places great probative value on the opinion.  

Considering the evidence above, the Board finds that there is no current peripheral neuropathy or other neurologic disease relevant to the claim of service connection for a left foot disability.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  Thus, service connection cannot be granted as there is no current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this case, the most probative evidence of record indicates there are no residuals of the in-service foot complaint or exposure to Agent Orange.  Thus, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223. 

The Board acknowledges that the Veteran contends that he has a left foot disability and that it is related to service.  As noted, he is competent to report that which comes through his senses.  See Jandreau, 492 F.3d 1372.  Therefore, he is competent to state that he has foot pain and tenderness, as he did during the March 2015 VA examination.  In regards to the credibility of his assertions, the Board accepts that he experiences foot pain.  However, although credible in his reporting, the Board finds the lay evidence is far less probative than the fully reasoned medical opinion provided by the March 2015 VA examiner that the Veteran's left foot symptomatology is related to a bunionette and calluses, which are not related to service and exposure to Agent Orange therein.  Thus, while the Veteran has described symptomatology associated with the feet, the more probative evidence establishes that his symptoms are unrelated to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left foot disability, and there is no doubt to be otherwise resolved.  The appeal is denied.



ORDER

Service connection for a skin disability, to include chloracne, is denied.

Service connection for a left leg disability, to include a neurological impairment, is denied.

Service connection for a left foot disability, to include a neurological impairment, is denied.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


